Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No.15/943505 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9, 469, 747 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 - 23, 27 - 34, 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2965504, further in view of US2003/0153690.
Regarding claims 21-23, and 29, US2965504 discloses greatly improved insulating blocks which are highly moisture resistant can be prepared from refractory materials (rock wool, read on stone wool) and a binder consisting essentially of a sugar and a chemical adjunct in a water slurry. The sugar is dextrose, sucrose, and fructose, or mixtures thereof and the amount of total binder, i.e., the sugar and adjunct mixture, in the formulation may vary from about 0.5 to 6 parts for 100 parts of the refractory material, on a dry basis. The amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The preferred chemical adjunct is ammonium sulfate(col. 1, lines 50-72 and examples1 - 4).
But it is silent about the detailed process of making the insulation product as applicant set forth in the claims.
US2003/0153690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder. One or more streams of molten glass, slag or stone are drawn into fibers and blown into a forming chamber where they are deposited as a web on to a travelling conveyer. The fibers, while airborne in the forming chamber and while still hot are sprayed with a binder, thus it is expected that residual heat of the stone wool fibers the water in the aqueous binder solution to evaporate  The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). The product (stone wool) produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]). Thus the stone wool content is up to approximately 97%.
Thus, it would have been obvious to one of ordinary skill in the art at the time invention by applicant to apply the binder composition of US2965504 to the process disclosed by US20013/01536990 to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired([0001-0004]). 
Regarding claim 27, US2965504 discloses that the amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The preferred chemical adjunct is ammonium sulfate (col.1, lines 50-72).
Regarding claim 28, US2965504 discloses that the amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The reducing sugar is about 75-99%. Thus it appears that the ratio of the prior art overlaps with the claimed range.
Regarding claim 30, the reaction discloses by US2965504 is Maillard reaction( col. 1, lines 50-72 and examples1 - 4).
Regarding claim 31, US2003/0153690 discloses that in order to improve the ageing constancy properties a silane may be added ([0026]).
Regarding claims 32-33, US2003/0153690 discloses the binder composition comprising polycarboxylic acid and ammonia ([0024]).
Regarding claim 34, US2965504 discloses similar materials employed and, in particular, the alkalinity of ammonium sulfate would be expected to exhibit a pH greater than 7(example1 - 4).
Regarding claim 36, US2003/0153690 discloses that the fibers, while airborne in the forming chamber and while still hot are sprayed with a binder. The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 38, US2965504 discloses compacting the undissolved ingredients. The compressed mass was cut into blocks of the desired size (examples 1-4).
Claims 21 – 23, 25, 27 - 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined teaching of US2965504 and US2003/0153690, further in view of EP004461.
Regarding claims 21-23, 25, 29, 37 and 39, US2965504 discloses greatly improved insulating blocks which are highly moisture resistant can be prepared from refractory materials (rock wool, read on stone wool) and a binder consisting essentially of a sugar and a chemical adjunct in a water slurry. The sugar is dextrose, sucrose, and fructose, or mixtures thereof and the amount of total binder, i.e., the sugar and adjunct mixture, in the formulation may vary from about 0.5 to 6 parts for 100 parts of the refractory material, on a dry basis. The amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The preferred chemical adjunct is ammonium sulfate (col. 1, lines 50-72 and examples1 - 4).
But it is silent about the detailed process of making the insulation product as applicant set forth in the claims.
US2003/0153690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder. One or more streams of molten glass, slag or stone are drawn into fibers and blown into a forming chamber where they are deposited as a web on to a travelling conveyer. The fibers, while airborne in the forming chamber and while still hot are sprayed with a binder, thus it  is  expected  that residual heat of the stone wool fibers the water in the aqueous binder solution to evaporate . The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). The product (stone wool)produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]). Thus the stone wool content is up to approximately 97%.
Thus, it would have been obvious to one of ordinary skill in the art at the time invention by applicant to apply the binder composition of US2965504 to the process disclosed by US20013/01536990 to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired([0001-0004]). 
But it is silent about the aluminum phosphate, the curing time and temperature.
EP0044614 disclose a binder composition for mineral fiber comprising sugar and ammonium salt such as phosphate and sulfate, and the curing time and temperature(page 4, lines 25-30; page 3, lines 9-35 and examples 6-7). 
Thus, it would have been obvious to one of ordinary skill in the art at the invention of the instant application to use ammonium phosphate and the suitable curing time and temperature for aluminum phosphate and reducing sugar binder composition, motivated by the fact that EP0044614 discloses that ammonium phosphate is preferred for the binder composition because of the cost and availability. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, US2965504 discloses that the amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The preferred chemical adjunct is ammonium sulfate (col.1, lines 50-72).
Regarding claim 28, US2965504 discloses that the amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The reducing sugar is about 75-99%. Thus it appears that the ratio of the prior art overlaps with the claimed range.
Regarding claim 30, the reaction discloses by US2965504 is Maillard reaction( col. 1, lines 50-72 and examples1 - 4).
Regarding claim 31, US2003/0153690 discloses that in order to improve the ageing constancy properties a silane may be added ([0026]). 
Regarding claims 32-33, US2003/0153690 discloses the binder composition comprising polycarboxylic acid and ammonia ([0024]).
Regarding claim 34, US2965504 discloses similar materials employed and, in particular, the alkalinity of ammonium sulfate would be expected to exhibit a pH greater than 7(examples 1 - 4). EP0044614 discloses similar materials employed and, in particular, the alkalinity of ammonium phosphate would be expected to exhibit a pH greater than 7(example 6).
Regarding claim 35, EP0044614 discloses (example 6) the binder composition with 20% solid. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 36, US2003/0153690 discloses that the fibers, while airborne in the forming chamber and while still hot are sprayed with a binder. The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 38, US2965504 discloses compacting the undissolved ingredients. The compressed mass was cut into blocks of the desired size (examples 1-4).
Regarding claim 40, EP0044614 disclose using silicone oil (example 7).

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Applicants argues that instantly rejected independent claims 21 and 39 are, in fact, patentable over Gogek in view of Husemoen (with or without EP’ 614) because, inter alia, i) Gogek is not analogous art, and ii) there is no reasonable motivation for combining Gogek with Husemoen. The applicants argue that the Examiner combining Gogek with Husemoen is an implicit assertion on the part of the Examiner that both Gogek and Husemoen are analogous art concerned with the same field of endeavor, namely, a method of manufacturing stone wool insulation having, inter alia, a density greater than 15 kg/m? and less than 220 kg/m*. Applicants respectfully point out that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous art to the claimed invention. /n re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See, Bigio, 381 F.3d at 1325. However, in order for a reference to be "reasonably pertinent" to the problem, it must "logically [ ] have commended itself to an inventor's attention in considering his problem." Jn re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting /n re Clay, 966 F.2d 656,658 (Fed. Cir. 1992)). See, generally MPEP § 2141.01(a).
The  Examiner respectfully submits  that In response to applicant's argument that US’504 and US’990 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both US’504 and US’990  re  directed  to  stone  wool  product  such  as  stone wool  bblxok( lab). US’690 discloses a  method  of  making  a  mineral  wool  such  as  stone  wool product the mineral wool product with desirable mechanical properties after ageing, subjection to tear strain and exposure to high humidities and increased temperatures([0011]). US’990 discloses  that the product (stone wool)produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]).
Gogek(US’504) discloses the  claimed binder composition  for  the  stone  woo block( slab) . The binder consists essentially of a sugar and a chemical adjunct in a water slurry. The sugar is dextrose, sucrose, and fructose, or mixtures thereof and the amount of total binder, i.e., the sugar and adjunct mixture, in the formulation may vary from about 0.5 to 6 parts for 100 parts of the refractory material, on a dry basis. The amount of adjunct in the total binder may range from 1 to 15 percent, dry basis. The preferred chemical adjunct is ammonium sulfate(col. 1, lines 50-72 and examples1 - 4).Thus, it would have been obvious to one of ordinary skill in the art at the time invention by applicant to apply the binder composition of US’504 to the process disclosed by US20013/01536990 to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired([0001-0004]). 
The Applicants argues  that  Gogek fails to disclose or teach at least the following elements required by present independent claims 21 and 39:i) A method of manufacturing a stone wool insulation product having, inter alia, a density greater than 15 kg/m? and less than 220 kg/m?; and ii) spraying a substantially formaldehyde-free, aqueous binder solution . .. onto the stone wool fibers just after they have been formed so that residual heat of the stone wool fibers causes water in the aqueous binder solution to evaporate Applicants’ comments: Gogek’s slurrying technique using previously manufactured materials is not comparable to Applicants’ spraying technique nor would it be expected to produce a comparable product. 
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US’690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder. One or more streams of molten glass, slag or stone are drawn into fibers and blown into a forming chamber where they are deposited as a web on to a travelling conveyer. The fibers, while airborne in the forming chamber and while still hot are sprayed with a binder. The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). The product (stone wool) produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]). Thus the stone wool content is up to approximately 97%.


The  applicant argues  that  there is nothing to suggest that Gogek’s binder, which includes bentonite and iron oxide in addition to dextrose hydrate (or sucrose or molasses or hydrol) and ammonium sulfate, is suitable for, i.e., compatible with, application by spraying. iii) collecting the stone wool fibers to which the binder solution has been applied to form a batt of stone wool fibers Applicants’ comments: Gogek’s insulating refractory blocks are not comparable to the stone wool insulation product (7.e., a batt of stone wool fibers) of present independent claims 21 and 39. Gogek’s refractory blocks appear to be rigid, incompressible blocks which have hard surfaces, indeed surfaces that are sufficiently hard to prevent breakage or chipping. 
The Examine respectfully  submits  that US2003/0153690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder.  US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired([0001-0004]). Gogek disclose the binder composition consisting essentially of a sugar and a chemical adjunct in a water slurry. The sugar is dextrose, sucrose, and fructose, or mixtures thereof and the preferred chemical adjunct is ammonium sulfate. Thus, it would have been obvious to one of ordinary skill in the art at the time invention by applicant to apply the binder composition of US2965504 to the process disclosed by US20013/01536990 to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired([0001-0004]).

In view of the above, Applicants respectfully point out that Gogek is, in fact, concerned with a different field of endeavor from the invention defined in present independent claims 21 and 39. Gogek relates primarily to making insulating refractory blocks, which exhibit “a higher surface hardness than those previously available” (see, Gogek, Col 2, lines 38 — 42). Specifically, Gogek relates to a method of making “moisture resistant refractory blocks having high hardness suitable for use in insulating furnaces” (see, Gogek, Col. 1 lines 14-16) by slurrying a combination of rock wool, asbestos fines, bentonite, dextrose hydrate (or sucrose or molasses or hydrol), ammonium sulfate and iron oxide together, squeezing out water by passing the slurry between two moving perforated belts, cutting the compressed mass into blocks and baking the blocks in kilns. Manufacture of refractory blocks is an entirely different art than the manufacture of stone wool insulation with which present independent claims 21 and 39 are concerned Thus, Gogek is not in the same field of endeavor as Applicants’ presently-claimed invention nor is it reasonably pertinent to the problem that is solved by Applicants’ presently-claimed invention. Simply put: Gogek does not relate to the type of stone wool insulation product of present independent claims 21 and 39, and Gogek’s manufacturing method is not comparable with, or indeed applicable to, the type of manufacturing method defined in Applicants’ claims. 
The  Examiner respectfully  submits  that  Gogek disclose  the  claimed  binder  for  stone wool( rock  wool). US2003/0153690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder. One or more streams of molten glass, slag or stone are drawn into fibers and blown into a forming chamber where they are deposited as a web on to a travelling conveyer. The fibers, while airborne in the forming chamber and while still hot are sprayed with a binder. The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). The product (stone wool) produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]). Thus, it would have been obvious to one of ordinary skill in the art at the time invention by applicant to apply the binder composition of US2965504 to the process disclosed by US20013/01536990 to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired ([0001-0004]).
The applicant argues that the requirements of binders for Husemoens’ type of mineral wool products are not comparable with the requirements of binders for Gogek’s type of insulating refractory blocks. For example, binders for the mineral wool products of Husemoen must be compatible with the manufacturing processes for mineral wool products, must allow compression of the products for packaging and transport and provide subsequent recovery of the dimensions of the insulation when unconstrained, and must hold the fibers of the product together during the lifetime of the product in, for example, a cavity wall of a house or a building at ambient temperatures. By contrast, Gogek is aimed at providing a binder system for insulating refractory blocks manufactured by an incomparable process, with no reference to compressibility of the binder, for a product that will be used at temperatures of about 1400 °F and with the specific aim of avoiding chipping of the corners of his insulating refractory blocks after shipment.
The Examiner respefctully  submits  that US2003/0153690 discloses that mineral wool products such as glass, slag or stone wool, generally comprise mineral fibers bonded together by a cured binder. One or more streams of molten glass, slag or stone are drawn into fibers and blown into a forming chamber where they are deposited as a web on to a travelling conveyer. The fibers, while airborne in the forming chamber and while still hot are sprayed with a binder. The coated fibrous web is then transported from the chamber to a curing oven where heated air is blown through the mat to cure the binder and rigidly bond the mineral wool fibers together ([0001]-[0002]). The product (stone wool) produced was a standard slab with a density of 100 kg/m3, 100 mm thickness and with approximately 3% binder content([0053]).
Furthermore, the slurrying method used by Gogek in the manufacture of insulating refractory blocks appears to be a requirement in order to obtain the desired insulating refractory blocks. In particular, Gogek appears to 1) use his slurrying method to thoroughly mix together all of his starting materials (which include, in Example 1, rock wool, asbestos fines, bentonite, dextrose hydrate, ammonium sulfate and iron oxide) and 11) use the squeezing out of the excess water from the slurry by passage through two moving perforated belts to “compact” the undissolved ingredients and provide a “compressed mass” that can be cut into “blocks.” The combination of slurrying and squeezing out excess water is presumably required by Gogek to achieve the required form and density of his insulating refractory blocks. At least part of the process required by present independent claims 21 and 39, notably “spraying a substantially formaldehyde-free, aqueous binder solution . . . onto the stone wool fibers just after they have been formed so that residual heat of the stone wool fibers causes water in the aqueous binder solution to evaporate” is thus incompatible with Gogek’s requirement for a slurrying process to manufacture insulating refractory blocks. Thus, Applicants respectfully submit that the Examiner’s suggestion on Pages 5 and 7 of the Office Action that:... it would have been obvious to one of ordinary skill in the art at the time [of] invention by applicant to apply the binder composition of US2965504 [Gogek] to the process disclosed by US2003/0153690 [Husemoen] to make the product with claimed density and binder content, motivated by the fact that US2003/0153690 discloses that the process of making mineral wool is known and using formaldehyde-free binder is desired ({0001-0004]) is incorrect. Applicants understand that the Examiner’s rejection is based upon the premise of starting from Gogek (as the primary reference) and substituting the manufacturing method disclosed by Gogek with the manufacturing method disclosed by Husemoen. Applicants believe that no motivation is derivable from Gogek or Husemoen (either alone or in combination) for a person skilled in the art starting from the teaching of Gogek (and thus seeking to manufacture the moisture resistant refractory blocks taught by Gogek) to substitute the manufacturing method disclosed in Gogek for the manufacture of refractory blocks with the manufacturing method disclosed in Husemoen for the manufacture of mineral wool insulation. Gogek requires a particular manufacture technique to manufacture a specific product (refractory blocks) whereas Husemoen uses a different manufacturing technique to manufacture a different product (7.e., a stone wool insulation product having, infer alia, a density greater that 15 kg/m3 and less than 220 kg/m3). A person skilled in the art seeking to manufacture Gogek’s refractory blocks would necessarily use a manufacturing method which produces refractory block. The manufacturing method disclosed by Husemoen does not produce refractory block of the type produced by Gogek; it produces a different product, i.e., mineral wool insulation. A person skilled starting from Gogek (as the primary reference) and seeking to manufacture Gogek’s refractory blocks would not be motivated to use a manufacturing method which produces a different type of product. Furthermore, Gogek requires the use of his slurrying technique to obtain the desired properties of his insulating refractory blocks, and there is nothing to suggest that Gogek’s binder, which includes bentonite and iron oxide in addition to dextrose hydrate (or sucrose or molasses or hydrol) and ammonium sulfate, is suitable for, i.e., compatible with, application by spraying.
The Examiner respectfully submits that Gogek disclose the binder composition as applicant set forth in the instant application claims for  the  slab and US2003/0153690 disclose a process of making the batt for the refractory block ( slab).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731